DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 28, 2022 has been entered.

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/616,567 filed on April 28, 2022.  Claims 1 to 5, 7 to 10, 13 to 15, and 21 to 28 are currently pending with the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 to 5, 8 to 10, 13 to 15, and 21 to 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakarlamudi et al. (U.S. Publication No. 2010/0153963) hereinafter Kakarlamudi.
As to claim 1:
Kakarlamudi discloses:
A computing system comprising: at least one memory; at least one hardware processor coupled to the at least one memory; and one or more computer-readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising: 
determining a first use level for at least one computing resource [Paragraph 0045 teaches determine whether there is sufficient resources for launching a next query-processing task]; 
receiving a first data manipulation language statement from a first database client, wherein the first data manipulation language statement is received in a declarative query language [Paragraph 0026 teaches query-processing requests are received from host computers; Paragraph 0022 teaches receive and executing queries from clients of the database management system, where the queries are expressed in the structured query language (“SQL”), and other types of schemas and queries]; 
in response to the receiving the first data manipulation language statement, comparing the first use level with a first threshold, wherein the first threshold determines, at least in part, whether the at least one computing resource is sufficient to process the first data manipulation language statement [Paragraph 0044 teaches monitors the usage of computational resources within the computer system, and maintains, for each resource, an indication of the portion of the total capacity of the resource currently consumed by executing tasks as well as indications of the thresholds above which additional resource capacity should not be allocated, where the monitor uses the currently consumed resources and the usage thresholds for the resources to advise as to whether a newly arriving query should be launched or placed in a wait queue, therefore, comparing the currently use level with a threshold to determine if the resources are sufficient to process the query]; 
determining that the first use level does not satisfy the first threshold [Paragraph 0049 teaches monitor determines that the resource does not currently have sufficient capacity]; 
in response to the determining that the first use level does not satisfy the first threshold, enqueuing the first data manipulation language statement in a queue, the queue comprising a data structure physically embodied in the at least one memory [Paragraph 0026 teaches placing the query requests in wait queues, when sufficient resources for executing the query-processing requests are not available; Paragraph 0049 teaches monitor determines whether or not the query processing request can be executed, where if the monitor has indicated that execution of the query-processing request be deferred as, then the query-processing request is queued to a service wait queue associated with a resource, used by the task, for which there is current insufficient capacity]; 
at a time after the enqueuing of the first data manipulation language statement, determining a second use level for the at least one computing resource [Paragraph 0058 teaches determines whether or not all of the computational resources have sufficient capacity to execute the query-processing request]; 
comparing the second use level to a second threshold, wherein (1) the second threshold is the same as the first threshold or is different than the first threshold; and (2) the second threshold determines, at least in part, whether the at least one computing resource is sufficient to process the first data manipulation language statement [Paragraph 0044 teaches monitor evaluates to what extent the capacity of the resources is currently consumed, and the usage threshold for the resources, to determine whether currently waiting query-processing requests should be dequeued from wait queues and launched for execution, therefore, comparing the use level to a threshold];  
determining that the second use level satisfies the second threshold; at least in part in response to the determining that the second use level satisfies the second threshold, dequeuing the first data manipulation language statement from the queue [Paragraph 0049 teaches monitor determine whether or not the query-processing request can be executed, and if execution is indicated by the monitor then the task is launched; Paragraph 0039 teaches the query-processing requests queued to wait queue were dequeued and launched]; 
after dequeuing the first data manipulation language statement from the queue, determining a query plan useable to execute the first data manipulation language statement, the query plan comprising a plurality of executable operations generated from declarative commands specified in the first data manipulation language statement [Paragraph 0049 teaches if the dequeued task is a query-processing request then the previously compiled query corresponding to the query-processing request is retrieved]; 
executing the plurality of executable operations [Paragraph 0026 teaches executing the query-processing tasks]; and 
returning to the first database client execution results obtained from the executing the plurality of executable operations [Paragraph 0024 teaches coordinating the query processing, and returning of the results of query processing to remote host computers; Paragraph 0026 teaches upon completion of a query-processing task, the corresponding query-processing request is queued to completion queue for subsequent processing by the query-processing engine, including return of query-processing results to the requesting remote host computer].

	As to claim 2:
Kakarlamudi discloses:
the first use level represents an amount of the at least one computing resource being used and the comparing comprises determining that the first use level is higher than a value of the first threshold [Paragraph 0056 teaches determines whether the resource is currently used above its maximum usable capacity].

As to claim 3:
	Lee discloses:
	the first use level comprises a moving average of resource use values over a time period [Paragraph 0042 teaches resource capacity above per-service maximum-usage allocations,  may be allocated in weight-proportion of those services with queued query-processing requests].

As to claim 4:
Kakarlamudi discloses:
the enqueuing is carried out if the first use level is greater than, or greater than or equal to, a value of the first threshold, where the first use level represents an amount of the at least one computing resource that is in use [Paragraph 0044 teaches monitors the usage of computational resources within the computer system, and maintains, for each resource, an indication of the portion of the total capacity of the resource currently consumed by executing tasks as well as indications of the thresholds above which additional resource capacity should not be allocated].

	As to claim 5:
	Kakarlamudi discloses:
	the enqueuing is carried out if the first use level is less than, or less than or equal to, a value of the first threshold, where the first use level represents an amount of the at least one computing resource that is available for use [Paragraph 0026 teaches queues the tasks to the execution queue for execution or to any of various wait queues, when sufficient resources for executing the query-processing requests are not available].

As to claim 8:
	Kakarlamudi discloses:
the second use level represents an amount of the at least one computing resource that is in use, the comparing the second use level to a second threshold comprises determining that the second use level is greater than, or greater than or equal to, a second threshold value of the second threshold [Paragraph 0026 teaches placing the query requests in wait queues, when sufficient resources for executing the query-processing requests are not available; Paragraph 0058 teaches determines whether or not all of the computational resources have sufficient capacity to execute the query-processing request], and the operations further comprise: 
determining a duration the first data manipulation language statement has been pending; comparing the duration with a third threshold; determining that the duration meets, or meets or exceeds, the third threshold; dequeuing the first data manipulation language statement from the queue [Paragraph 0054 teaches all waiting tasks on wait queues are analyzed to see if they have waited longer than the maximum wait time specified for their associated service, and, if so, are killed]; and sending a message to the first database client that the first data manipulation language statement was not executed [Paragraph 0049 teaches a rejection notification is sent to the host computer via the output queue].

As to claim 9:
	Kakarlamudi discloses:
determining an estimated amount of the at least one computing resource needed to execute the first data manipulation language statement [Paragraph 0049 teaches estimates of the portions of various resource capacities needed for execution of the query]; 
comparing the estimated amount of the at least one computing resource with an available amount of the at least one computing resource based on the second use level [Paragraph 0049 teaches determine whether or not the query-processing request can be executed]; and 
determining that a sufficient amount of the at least one computing resource is available to execute the first data manipulation language statement, wherein the dequeuing the first data manipulation language statement is based at least on part on the determining that a sufficient amount of the at least one computing resource is available to execute the first data manipulation language statement [Paragraph 0049 teaches if execution is indicated by the monitor, then the task is launched, and otherwise, if the monitor has indicated that execution of the query-processing request be deferred, then the query-processing request is queued, to a service wait queue associated with a resource, used by the task, for which there is current insufficient capacity].

As to claim 10:
	Kakarlamudi discloses:
determining a third use level for the at least one computing resource [Paragraph 0049 teaches determine whether or not the query-processing request can be executed]; 
receiving a second data manipulation language statement from a second database client, where the second database client is the first database client or is a database client other than the first database client [Paragraph 0056 teaches routine "execute check" is called for newly arrived query-processing request and for query-processing request that are candidates for dequeuing in the second pass of traversing wait queues]; 
comparing the second use level with the first threshold; determining that the second use level does not satisfy the first threshold [Paragraph 0049 teaches if execution is indicated by the monitor, then the task is launched, and otherwise, if the monitor has indicated that execution of the query-processing request be deferred, then the query-processing request is queued, to a service wait queue associated with a resource, used by the task, for which there is current insufficient capacity; Paragraph 0056 teaches routine "execute check" is called for newly arrived query-processing request]; and 
sending a message to the second database client that the second data manipulation language statement was not executed [Paragraph 0049 teaches a rejection notification is sent to the host computer].
	
As to claim 13:
	Kakarlamudi discloses:
the queue comprises a plurality of data manipulation language statements and the operations further comprise, for at least a portion of the plurality of data manipulation language statements, for a given data manipulation language statement of the plurality of data manipulation language statements: determining a time the given data manipulation language statement has been pending; comparing the time the given data manipulation language statement has been pending with third threshold; determining that the given data manipulation language statement has been pending for a time greater than, or greater than or equal to, a value of the third threshold; dequeuing the given data manipulation language statement from the queue [Paragraph 0054 teaches all waiting tasks on wait queues are analyzed to see if they have waited longer than the maximum wait time specified for their associated service, and, if so, are killed]; and notifying a database client associated with the dequeued given data manipulation language statement that the given data manipulation language statement was not executed [Paragraph 0049 teaches a rejection notification is sent to the host computer via the output queue].

As to claim 14:
	Kakarlamudi discloses:
a value of the third threshold is specified by the given data manipulation language statement [Paragraph 0054 teaches all waiting tasks on wait queues are analyzed to see if they have waited longer than the maximum wait time specified for their associated service].
	
As to claim 15:
	Kakarlamudi discloses:
a value of the third threshold comprises a default value [Paragraph 0054 teaches all waiting tasks on wait queues are analyzed to see if they have waited longer than the maximum wait time specified for their associated service].
	As to claim 21:
Kakarlamudi discloses:
the second threshold is based at least in part on an estimated amount of the at least one computing resource needed to execute the first data manipulation language statement [Paragraph 0028 teaches a list of estimated usages of computational-resource capacities for each of various resources needed for execution of the query-processing request].
	
As to claim 22:
Kakarlamudi discloses:
after the determining that the second use level does not satisfy the first threshold, determining that the queue is full [Paragraph 0038 teaches query-processing requests may be removed from wait queues in order to utilize the full usable capacity of the resource].

As to claim 23:
Kakarlamudi discloses:
the first data manipulation language statement is enqueued as it was received from the first database client [Paragraph 0026 teaches query-processing requests are received from host computers on the input queue].

As to claim 24:
Kakarlamudi discloses:
the first data manipulation language statement is enqueued without a specification of operations to be executed in carrying out declarative commands in the first data manipulation language statement [Paragraph 0026 teaches query-processing requests are received from host computers on the input queue].
	Same rationale applies to claims 25 to 28, since they recite similar limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kakarlamudi et al. (U.S. Publication No. 2010/0153963) hereinafter Kakarlamudi, and further in view of Devarakonda et al. (U.S. Patent No. 10,324,758) hereinafter Devarakonda.
	As to claim 7:
	Kakarlamudi discloses all the limitations as set forth in the rejections of claim 6 above, but does not appear to expressly disclose determining the second use level and comparing the second use level are carried out after each passing of a dequeue interval.
	Devarakonda discloses:
	determining the second use level and comparing the second use level are carried out after each passing of a dequeue interval [Column 3, lines 1 to 14 teach after transaction is received, in the event that the server does not have processing capacity, the transaction is added to a transaction queue, and, a timer monitors the time associated with the transaction, where, in the event the monitored time exceeds a threshold time without the transaction beginning to be processed, the transaction is removed from the queue and resubmitted (where the threshold time represents the dequeue interval), including determining a new engine, and therefore, including the determination and comparison of a second use level or processing capacity after the threshold time expires].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kakarlamudi, by determining the second use level and comparing the second use level are carried out after each passing of a dequeue interval, as taught by Devarakonda [Column 3], because both applications are directed to management of database requests; by maintaining a dequeue interval, and verifying the processing capacity or use level of the resources, the offloading of user interface processing can be supported, as well as web service processing and background job execution, while preventing operations to be stalled for unnecessarily long periods of time by prior and very time consuming operations, thereby improving the overall system’s performance (See Devarakonda [Column 1, line 23; Column 2, line 52]).

Response to Arguments
	The following is in response to Applicant’s arguments filed on April 28, 2022.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169